Citation Nr: 1612603	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  09-31 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service with the United States Army from June 2002 to June 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for shoulder, knee, and ankle disorders.  The Veteran appealed the denials, and in February 2014 the Board remanded these matters back to the RO for additional development, including providing the Veteran with particularized notice, obtaining outstanding records from the Social Security Administration (SSA), and for new VA examinations.  The ordered development was completed, and the Board has properly proceed with the decision below.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

In addition to those issues listed above, appeals from denials of service connection for right knee and left ankle disorders were also before the Board in February 2014; however, on remand service connection was granted for both, leaving no question of fact for the Board to decide.  38 U.S.C.A. § 7104 (West 2014).  


FINDINGS OF FACT

1.  The Veteran injured the left shoulder during service while playing football.

2.  A current left shoulder strain is related to the in-service left shoulder injury.

3.  The Veteran injured the left knee during service.

4.  A current left knee strain is related to the in-service left knee injury.

5.  The Veteran injured the right ankle during service while running. 

6.  A current right ankle strain is related to the in-service right ankle injury.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a left shoulder strain have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a left knee strain have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a right ankle strain have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Board is granting, in full, the benefits sought on appeal; therefore, VA has no further duty to notify or assist or to explain fulfillment of the duties to notify or assist. 

Service Connection Legal Authority

The Veteran has asserted that he injured his left shoulder, left knee, and right ankle during service, and that current disorders of the foregoing are related to those in-service injuries.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The disorders at issue are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 
708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the continuity provisions of 
38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service Connection for Left Shoulder Disorder

After a review of all the evidence, lay and medical, the Board finds that the Veteran injured the left shoulder during service while playing football.  Service treatment records reflect that at a March 2008 physical examination during service the Veteran reported that his "shoulder hurts constantly from Iraq."  In April 2008 - two months prior to separation from active duty service - the Veteran reported shoulder pain after playing football.  A physical examination in April 2008 showed unremarkable glenohumeral acromioclavicular and coracoclavicular joints, with no fracture or dislocation.  Nonetheless, given reports of localized shoulder pain and a suspected sprain and possible shoulder dislocation, physical therapy was prescribed.  

On VA examination in August 2008, the Veteran recounted that he injured his shoulder playing football, and that he underwent two in-service sessions of physical therapy prior to discharge.  During a March 2014 VA examination, the Veteran again stated that he had injured his left shoulder during active duty while playing football, and he now had "pain intermittently."  

The Board next finds that the evidence is at least in equipoise on the question of whether the Veteran has a current disability of the left shoulder.  On the question of current disability, the evidence weighing against the claim includes that, on examination in August 2008, the VA examiner noted pain with motion, although radiographic imaging showed no fracture, subluxation, or other bony abnormality, and there were no arthritic findings.  The VA examiner concluded that the Veteran had "no objective evidence of a left shoulder condition."  

The favorable evidence tending to show a current disability includes a June 2011 SSA evaluation that determined that the Veteran had arthritis of the left shoulder, and had arthritis since 2008 - though the conclusion appears to have been reached without the aid of radiographic imaging.  On the question of current disability, during a March 2014 VA examination, the Veteran reported that he now had "pain intermittently."  Having conducted a complete physical evaluation and review of the claims file, the VA examiner in March 2014 concluded that the Veteran had a confirmed diagnosis of left shoulder strain.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that the Veteran has current left shoulder strain disability.  

The Board finds that the evidence is at least in relative equipoise on the question of whether the current left shoulder strain is related to the left shoulder injury in service.  Given the nature of his in-service injury and history of symptoms since that time, the VA examiner in March 2014 opined that it is "at least as likely as not" that the current left shoulder diagnosis was "incurred in or caused by the claimed in-service injury."  Specifically review of the 2014 examination shows that the conclusions that the Veteran both has a current left shoulder strain, and that the strain was incurred in or caused by service, shows that the examiner conducted an exceptionally thorough physical evaluation, and reviewed the Veteran's medical history.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the current left shoulder strain is related to the in-service left shoulder injury to warrant direct service connection for the left shoulder strain.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

Service Connection for Left Knee Disorder

After a review of all the evidence, lay and medical, the Board finds that the evidence is in equipoise on the question of whether the Veteran sustained a left knee during service.  Service treatment records show that in March 2008 at a physical examination the Veteran reported wearing a knee brace, but did not identify on which knee it was worn.  Service treatment records are otherwise silent regarding the left knee.  

The favorable evidence on the question of in-service left knee injury includes that during an August 2008 VA examination, the Veteran reported having injured his left knee in 2004, wearing a brace, and taking ibuprofen for pain.  While service treatment records are essentially without report of an in-service left knee injury, the Board finds that the Veteran has been highly consistent in his assertions of a 2004 left knee injury.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that the Veteran sustained a left knee injury in service.  

The Board next finds that Veteran has a current disability of the left knee.  On the question of current disability, the evidence weighing against the claim includes that the VA examiner in August 2008 noted that the Veteran did not show any signs of pain on motion; X-ray imaging revealed normal mineralization, no evidence of joint space narrowing, and no evidence of degenerative changes; and the VA examiner in August 2008 concluded that there was "no objective evidence of a bilateral knee condition."

In July 2010, VA treatment records show that the Veteran was seen to evaluate whether he might benefit from the use of a cane due to difficulty walking and left knee pain.  A June 2011 medical assessment on behalf of Tennessee Disability Determination Services, found that he had arthritis of the left knee with worsening pain in cold or rainy weather.  VA examination in March 2014 showed an affirmative diagnosis of left knee strain, and the Veteran reported that he now had daily pain.  

The Board next finds that the evidence is at least in relative equipoise on the question of whether the current left knee disability is related to the in-service left knee injury.  A July 2010 VA treatment record entry shows that the Veteran reported that his knee "gives out due to injury during last deployment."  At the March 2014 VA examination, the Veteran stated that he had injured his left knee in the service, in 2004.  The VA examiner in March 2014 opined that the current left knee strain was at least as likely as not incurred in service.  This opinion was based on a physical examination and review of all the evidence of record, including the August 2008 VA examination radiographic report, so reflects a full and accurate history.  There is no evidence otherwise suggesting an alternative cause of the currently diagnosed left knee strain.  For these reasons, and resolving doubt in the Veteran's favor, the criteria for service connection for a left knee sprain disability are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Service Connection for Right Ankle Disorder

After a review of all the evidence, lay and medical, the Board finds that the evidence is in equipoise on the question of whether the Veteran sustained a right ankle injury during service.  Service treatment records reflect that in December 2007 the Veteran reported a throbbing on the lateral side of the right ankle that felt like pins and needles, reporting that the feeling had onset after twisting his ankle during physical training while running, at which time the foot slid inward though he was unsure if there had been a pop in the joint.  The diagnosis was ankle sprain.  On a March 2008 physical examination during service, the Veteran also reported that his "ankles hurt a lot."  

Even after service, the Veteran continued to report a right ankle in-service injury.  Following separating from service in June 2008, the Veteran told a VA examiner in August 2008 that he had injured his right ankle while running, that he developed mild swelling, and that he had undergone physical therapy.  A VA treatment report in August 2008 one day after the examination shows that the Veteran endorsed having stepped in a hole while running during service, and developing mild swelling of the right ankle.  On VA examination in March 2014, the Veteran reported injuring his right ankle in service in 2007.

The Board next finds that the evidence is at least in relative equipoise on the question of whether the Veteran has a current right ankle disability.  The evidence weighing against a finding of current disability includes X-ray imaging in August 2008 that showed "no evidence of fracture or dislocation, and no joint space narrowing or degenerative changes," and the VA examiner's assessment was that there was "no objective evidence of bilateral ankle condition."

The evidence weighing in favor of finding a current disability includes a VA treatment report in August 2008 one day after the examination shows that the Veteran endorsed having stepped in a hole while running during service, and developing mild swelling of the right ankle.  The Veteran reported that he had been bandaged and placed on a physical profile for two weeks, and continued to have pain with prolonged standing, and humid weather, and that the Veteran was continuing to take ibuprofen for pain management.

The evidence tending to show current right ankle disability also includes a March 2014 VA examination report, which shows that the Veteran reported daily pain with prolonged walking, and used a cane due to the pain.  The VA examiner in March 2014 noted that extension and flexion of the right ankle were reduced, and the Veteran had pain on motion.  After reviewing the history and findings, including imaging studies, the VA examiner in March 2014 diagnosed right ankle strain.  While there were differing conclusions from 2008 and 2014 examiners regarding the existence of a current right ankle disorder, the Board will resolve reasonable doubt on this question in the Veteran's favor to find that the Veteran has a current disability of right ankle strain.  

The Board next finds that the evidence is at least in relative equipoise on the question of whether the current right ankle disability is related to right ankle injury in service.  The favorable evidence includes the VA examiner's March 2014 opinion that the right ankle disorder was at least as likely as not incurred in service.  The VA examiner reached this opinion based on review of the Veteran's claims file, and consideration of his history of an in-service right ankle injury with persistent pain since that time. This opinion is consistent with the Veteran's reported history of essentially continuous right ankle symptoms since the in-service injury that he has reported during and after service.  There is no contrary nexus opinion of record.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the crtieria for service connection for right ankle disability are met.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

Service connection for a left shoulder strain is granted.

Service connection for a left knee strain is granted.

Service connection for a right ankle strain is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


